DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 27, 2022 have been fully considered.
The drawings and specification filed January 27, 2022 are objected to for the introduction of new matter.
The applicant first argues the amended claim language of the conductor part arranged towards the tip of the wind turbine blade relative to the root end part.  The root end part and connecting element have been updated based on the amendments. The Annotated Figures have been updated to reflect interpretations that satisfy newly amended claim limitations regarding the second and first conductor parts.
The applicant argues that Hansen does not disclose the “down conductor extending from the root region towards the tip” and “a connecting element connecting the down conductor to the root region”.  The down conductor of Hansen extends partially in the left/right (spanwise) direction and therefore is considered as extending from the root region towards the tip.  Additionally, Hansen (16) is the root region, the connecting element (84)/(86) is used to connect the down conductor in this region, therefore satisfying the claim.
The applicant argues the second conductor part does not “mechanically connect to” an insulated part of the down conductor.  The specification provides no definition of “mechanically connected”.  The examiner considers touching to be mechanically connected as there is a mechanical interaction between the two elements.  Additionally, the second conductor part and the insulated part of Hansen are fixed relative to each other.  Mechanically connected is not considered limited to direct fastening or joining of parts.  The touching between the two components is considered to be the second conductor part receiving the insulated part of the down conductor.  No precise definition of “receives” is given in the specification.  The applicant must further define what is in the drawings to potentially define the claim past the prior art.
The applicant argues in claim 10, that the step of “removing” the insulating sheath is not taught by Hansen. “Removing” is not limited to physically ripping off a part.  For example, an insertion of (82)  through (80) results in the removal of (80) at the portion of (82) that extends past.   The examiner therefore finds that this is taught implicitly by the structure of Hansen (82) that has a portion beyond (80) {see MPEP 2144.01}.
The applicant argues the second conductor part is not fastened to the insulated part.  The parts are indirectly fastened together by (84) as they do not move relative to each other.
Any changes to the rejection are necessitated by amendment.
Claims 8 and 9 are only rejected under 35 U.S.C 112(b), see reasons for this discussed in the allowable subject matter section.
Drawings
The drawings were received on January 27, 2022.  These drawings are unacceptable as they contain new matter.  The information contained in Figure 9 conveys many additional details compared to the original disclosure including: what is described on page 7 lines 3-11 and page 13 lines 27-32 of the original specification, as well as claim 14.    These additional details are considered new matter.
Due to the drawings of January 27, 2022 not being accepted, the drawings remain objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second insulating sheath” of claim 14 must be shown or the feature canceled from the claim.  The box (212) is insufficient to show the feature.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed January 27, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the entirety of the addition to the specification of January 27, 2022.  Figure 9 is new matter as discussed above.  Additional description of the contents of Figure 9
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 recites a "A wind turbine blade according to claim 1 (or 3)".  The claim should recite “The wind turbine blade according to claim” for proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen (U.S Pre-Grant Publication 20150167642) hereinafter Hansen.

    PNG
    media_image1.png
    745
    1200
    media_image1.png
    Greyscale


Regarding claim 1, Hansen discloses:
A wind turbine blade {Figure 2 (10)} comprising:
 a root region {Figures 1 and 4 (16)},
an airfoil region with a tip {Figure 2 (34), tip is on right side},
a pressure side {Figure 3 (52)},
a suction side {Figure 3 (54)} and
a chord line extending between a leading edge and a trailing edge {Figure 3 (60) extends between (56) and (58)},
the wind turbine blade further comprising:
a lightning protection system comprising:
a down conductor extending from the root region towards the tip {Figure 4 (88) and (82) extends from the root towards the tip; (82) is additionally considered part of the down conductor} and 
a connecting element connecting the down conductor to the root region {Figure 4 portion that connects part of (88)/(82) on the root side to the root region more towards the tip},
the connecting element comprising:
a root end part mechanically and electrically connected to the root region of the wind turbine blade {Figure 4 (80)/(82) closer to root}; and
a conductor part arranged towards the tip of the wind turbine relative to the root end part, wherein the conductor part comprises: a first conductor part and a second conductor part {Annotated Figure 1 (I) and (II) are closer to the tip (more to the right) than root end part},
wherein the first conductor part is receiving and electrically connecting to a stripped part of the down conductor {Annotated Figure 1 (I) is part of (86) and is the first conductor part and is connected to part of conductive core (82) without insulation (80); (82) is considered part of the down conductor as well} 
the second conductor part is receiving and mechanically connecting to an insulated part of the down conductor {Annotated Figure 1 (II) is part of (86) and is the second conductor part and is connected to (80) as they are touching; and (86) is connected to (82) which is connected to (80), [0072]},
a conductor part axis of the conductor part is substantially coaxial with a longitudinal direction of the down conductor {Annotated Figure (I) and (II) are coaxial with (82) which is considered as part of the down conductor},
and wherein the first conductor part and the second conductor part are substantially cylindrical along the conductor part axis {Annotated Figure 1 (I) and (II) are both cylindrical along axis that is left to right on page}
and wherein the second conductor part is arranged towards the tip of the wind turbine blade relative to the first conductor part {Annotated Figure 1 (II) is more towards the tip than (I)}.
Regarding claim 2, Hansen further discloses wherein the first conductor part and the second conductor part are integrally formed {Annotated Figure 1 (I) and (II) are part of (86) which is integrally formed}.
Regarding claim 3, Hansen further discloses wherein the first conductor part has a first material thickness along a radial axis perpendicular to the conductor part axis {Annotated Figure 1 (I) has a thickness in the up/down direction}, and the second conductor part has a second material thickness parallel to the radial axis {Annotated Figure 1 (II) has a thickness in the up/down direction}.

    PNG
    media_image2.png
    493
    1146
    media_image2.png
    Greyscale

Regarding claim 4, Hansen further discloses wherein the second material thickness is bigger than the first material thickness {Annotated Figure 1, the separation line between (I) and (II) is at a largely arbitrary location. The location of the separation line can be interpreted at any location within the bounds of (86) and outside the bounds of (82).  Annotated Figure 2a shows a version of the enlarged portion of Annotated Figure 1 that demonstrates an interpretation of the first conductor part and second conductor part meeting the claim.}
Regarding claim 5, Hansen further discloses wherein the second material thickness is bigger than the first material thickness {See the rejection of claim 4 above; the same reasoning applies. Annotated Figure 2b shows a version of the enlarged portion of Annotated Figure 1 that demonstrates an interpretation of the first conductor part and second conductor part meeting the claim.}
Regarding claim 6, Hansen further discloses wherein the second material thickness and the first material thickness are the same {See the rejection of claim 4 above; the same reasoning applies. Annotated Figure 2c shows a version of the enlarged portion of Annotated Figure 1 that demonstrates an interpretation of the first conductor part and second conductor part meeting the claim.}
Regarding claim 7, Hansen further discloses wherein the connecting element is made of a metal, such as copper {[0046]}.
Regarding claim 10, Hansen discloses:
A method for connecting a down conductor of a lightning protection system of a wind turbine blade to the root region of the wind turbine blade {[0002]},
the wind turbine blade {Figure 2 (10)} comprising:
 a root region {Figures 1 and 4 (16)},
an airfoil region with a tip {Figure 2 (34), tip is on right side},
a pressure side {Figure 3 (52)},
a suction side {Figure 3 (54)} and
a chord line extending between a leading edge and a trailing edge {Figure 3 (60) extends between (56) and (58)},
the down conductor extending from the root region towards the tip {Figure 4 (88) and (82) extends from the root towards the tip; (82) is additionally considered part of the down conductor} and
comprising a conductive element {Figure 4 (82)} and an insulating sheath covering the conductive element {Figure 4 (80), [0073]},
the method comprising:
providing a connecting element {Figure 4 portion that connects part of (88)/(82) on the root side to the root region more towards the tip} comprising:
a root end part {Figure 4 (80)/(82) closer to root} and
a conductor part {Annotated Figure 1 (I) and (II)},
the conductor part comprising a first conductor part and a second conductor part {Annotated Figure 1 (I) and (II)},
the first conductor part and the second conductor part are substantially cylindrical along a conductor part axis of the conductor part {Annotated Figure (I) and (II) are both cylindrical along axis that is left to right on page},
removing the insulating sheath from a portion of an end part of the down conductor to provide a stripped part and an insulated part of the down conductor {Figure 4 portion of end (82a) is a stripped part that does not have insulated part (80); the rest of (82) is insulated}
inserting the end part of the down conductor into the conductor part of the connecting element {(88) is inserted into (82) and (82) is inserted into (88)} ,
such that the stripped part is received by the first conductor part and the insulated part is received by the second conductor part of the connecting element {[0072], Annotated Figure 1 (I) and (II) receive (82) and (80) respectively}, and
such that a longitudinal direction of the down conductor is substantially coaxial with the conductor part axis {Annotated Figure (I) and (II) are coaxial with (82) which is considered as part of the down conductor};
fastening the second conductor part to the insulated part {[0072], (86) is coupled to (84) which is coupled to (82) and (80), therefore (86) including the second conductor part is coupled to (80)}; and
fastening the root end part of the connecting element to the root region of the wind turbine blade {{Figure 4 (80)/(82) closer to root is fastened indirectly to the root region (16) of (10) by (84), [0072]}.
Regarding claim 12, Hansen further discloses comprising fastening the first conductor part to the stripped part of the down conductor {Figure 4 (86) provides “secure and robust connection” between (84) and (82)}
Regarding claim 14, Hansen further discloses wherein the method further comprises enclosing the conductor part of the connecting element with a second insulating sheath {Figure 4 (76) surround (86) are made of an insulating material, [0068]}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (U.S Pre-Grant Publication 20150167642) hereinafter Hansen in view of Bech et al. (U.S Pre-Grant Publication 20140341738) hereinafter Bech.
Regarding claim 11, Hansen discloses the method of claim 10, but is silent regarding the precise connection details between the second conductor part and the insulted part, and therefore silent regarding, “wherein fastening the second conductor part to the insulated part comprises crimping the second conductor part”.
Bech pertains to a wind turbine lightning protection system.  Bech teaches connecting two elements that are to be electrically and mechanically connected by crimping {[0045] and [0046]}.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to use crimping (86) of Hansen to connect the first conductor part and the second conductor part to the stripped part (82) and insulted part (80) respectively of Hansen as taught by Beck.  One of ordinary skill in the art would be motivated to do so since these parts are connected and crimping is a well-known connection {Bech [0045]}.
Regarding claim 13, the combination of Hansen and Bech further teaches wherein fastening the first conductor part to the stripped part comprises crimping the first conductor part {Bech [0045] applied to the connection of Hansen (86) to (82)}.    
Allowable Subject Matter
Claims 8 and 9 are only rejected under 35 U.S.C 112(b).  Once these claims are appropriately corrected, they are only objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the fastening section engaging with a fastening element to fasten the connecting element to the root region of the blade is (84) fastening to (86) in Figure 4 of Hansen.  This is contradiction to the claim 1 limitation “a conductor part arranged towards the tip of the wind turbine blade relative to the root end part”. The further limitation in claim 8 therefore renders the interpretation of claim 1 invalid.  There is insufficient evidence to suggest a restructuring of Hansen to render the claim obvious.  Claim 9 is dependent on claim 8. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745